Cite as 2014 Ark. App. 353

                 ARKANSAS COURT OF APPEALS
                                        DIVISION II
                                       No. CR-13-773


                                                  Opinion Delivered   June 4, 2014

JEREMIAH STEWART                                  APPEAL FROM THE CRITTENDEN
                               APPELLANT          COUNTY CIRCUIT COURT
                                                  [NO. CR-2011-21]
V.
                                                  HONORABLE JOHN N.
                                                  FOGLEMAN, JUDGE
STATE OF ARKANSAS
                                 APPELLEE         AFFIRMED; MOTION TO
                                                  WITHDRAW GRANTED



                               ROBIN F. WYNNE, Judge


       Jeremiah Stewart appeals from the revocation of his probation by the Crittenden

County Circuit Court. Pursuant to Anders v. California, 386 Ark. 738 (1967), and Arkansas

Supreme Court and Court of Appeals Rule 4-3(k),1 his counsel has filed a motion to

withdraw accompanied by a no-merit brief that purports to list all rulings adverse to appellant

at the revocation hearing and explain why there are no non-frivolous issues for appeal. We

affirm the trial court’s sentencing order and grant counsel’s motion to withdraw.

       In April 2012, appellant entered a negotiated plea of guilty to a charge of forgery in

the second degree.    He was sentenced to twenty-four months’ probation. He was also

ordered to pay fines, court costs, and restitution. On January 22, 2013, the State filed a


       1
        In his brief, appellant’s counsel cites Rule 4-3(j). We remind counsel that the proper
subsection is now Rule 4-3(k).
                                  Cite as 2014 Ark. App. 353

petition to revoke appellant’s probation in which it alleged that he violated the terms and

conditions of his probation by (1) failing to pay fines, restitution, costs, and fees as ordered;

(2) failing to report to probation as directed; (3) failing to pay probation fees; (4) failing to

notify the sheriff and his probation officer of his current address and employment; and (5)

departing from his approved residence without permission.

       At the hearing on the State’s petition, Amy Peyton with the Crittenden County

Sheriff’s Office testified that appellant had made no payments toward his fines and costs.

Jimmy Selvidge, appellant’s probation officer, testified that appellant failed to report in August,

September, October, November, and December of 2012. According to Mr. Selvidge,

appellant had been reporting since his release on an absconder warrant in March 2013. Mr.

Selvidge testified that appellant was employed at an automobile-detailing business. Appellant

testified that he stopped reporting to his probation officer when he did not have money to pay

his fines, fees, costs, and restitution because he thought he was going to go to jail either way.

Appellant stated that he had been making payments and reporting since March 2013.

Appellant testified that there was no reason why he could not have been reporting and making

payments the entire time.

       At the conclusion of the hearing, the trial court found by a preponderance of the

evidence that appellant failed to report to his probation officer as directed. Appellant was

sentenced to three years’ imprisonment in the Arkansas Department of Correction. This

appeal followed.

       A request to withdraw on the ground that the appeal is wholly without merit shall be


                                                2
                                  Cite as 2014 Ark. App. 353

accompanied by a brief including an abstract and addendum. Ark. Sup. Ct. R. 4-3(k)(1)

(2013). The brief shall contain an argument section that consists of a list of all rulings adverse

to the defendant made by the circuit court on all objections, motions and requests made by

either party with an explanation as to why each adverse ruling is not a meritorious ground for

reversal. Id. The abstract and addendum of the brief shall contain, in addition to the other

material parts of the record, all rulings adverse to the defendant made by the circuit court.

Id. Appellant was provided with a copy of counsel’s motion and brief and was informed of

his right to submit pro se points for reversal in accordance with Rule 4-3(k)(2). Appellant did

not file pro se points for reversal. After thoroughly reviewing the record in this matter as

well as the brief filed by counsel, we agree with counsel that any appeal from the sentencing

order would be without merit.

       Affirmed; motion to withdraw granted.

       WALMSLEY and HARRISON, JJ., agree.

       Shaun Hair, Deputy Public Defender, for appellant.

       No response.




                                                3